Citation Nr: 1700686	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO. 09-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction over this appeal now lies with the VA RO in Roanoke, Virginia. 

In September 2010, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In January 2011, November 2012, and December 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's right carpal tunnel syndrome has been manifested by reports of pain, numbness, and tingling resulting in decreased functional capacity only after prolonged use; objective signs such as loss of reflexes, muscular atrophy, or trophic changes have not been shown. 

2. For the entire initial rating period, the Veteran's right carpal tunnel syndrome has been manifested by symptomatology more nearly approximating mild incomplete paralysis of the median nerve, but is not shown to have been manifested by symptomatology more nearly approximating moderate, or greater, incomplete paralysis or complete paralysis. 


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for right carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8515, 8516, 8517 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for right carpal tunnel syndrome, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA and private treatment records, several VA examination reports, and the Veteran's statements, including his testimony at the September 2010 Board hearing. 

The Veteran was afforded VA examinations in April 2007, April 2011, and February 2016. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating neurological disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating for Right Carpal Tunnel Syndrome

The Veteran contends that he experiences pain, numbness, and tingling in his right wrist and hand that results in a loss of dexterity, decreased lifting and carrying capacity, and decreased grip strength. 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

When a veteran is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's right carpal tunnel syndrome is currently rated as 10 percent disabling under the hyphenated Diagnostic Code 8599-8515. Carpal tunnel syndrome is not specifically listed in the Rating Schedule; therefore, the Veteran's disability must be rated by analogy. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Carpal tunnel syndrome "result[s] from compression of the median nerve." Dorland's Illustrated Medical Dictionary 1824 (32nd ed. 2012) ("Dorland's"); see Wilson v. Brown, 7 Vet. App. 542, 544 (1995). Diagnostic Code 8515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's disability. 

Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side. 
38 C.F.R. § 4.124a. The Veteran is right-hand dominant. See Hearing Transcript p. 8; February 2016 Examination Report. Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the median nerve. As relevant to the major arm, Diagnostic Code 8515, provides a 70 percent disability rating for complete paralysis of the median nerve, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." A 50 percent disability rating is assigned for severe incomplete paralysis. A 30 percent disability rating is assigned for moderate incomplete paralysis. A 10 percent disability rating is assigned for mild incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Neuritis and neuralgia are to be rated as incomplete paralysis. Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis. Id. Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis. 38 C.F.R. § 4.124. The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis. 
38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6. It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

In a January 2007 Report of Medical History form, the Veteran reported pain and a tingling sensation at the right wrist. In the accompanying examination report, the service physician noted no disability associated with the right wrist. 

Upon VA examination in April 2007, the Veteran reported pain, numbness, and tingling in the right wrist resulting in weakness, stiffness, and fatigability with prolonged use. The Veteran reported increased pain with increased activity necessitating the use of a wrist brace, but denied incapacitating episodes. Upon physical examination, the VA examiner noted full range of the motion of the wrist and hand that was not limited by pain, fatigue, or weakness upon repetitive testing. The VA examiner also documented normal right wrist and hand strength and diminished but symmetric upper extremity reflexes. Following examination, the VA examiner diagnosed right carpal tunnel syndrome. The VA examiner identified subjective factors of pain, weakness, stiffness, lack of endurance, fatigability, tingling, and numbness in the right wrist and hand. The VA examiner identified objective factors as a positive Phalen's test. See Dorland's 1896. The VA examiner specifically noted that the peripheral nerve examination was normal, but that the Veteran reported that his symptoms occur with prolonged use. 

In an August 2009 statement, the Veteran indicated that he experienced pain and tingling in his right hand that results in "incomplete paralysis" with repetitive use. The Veteran indicated that following strenuous activity he would lose dexterity in his right hand, resulting in difficulty with tasks such as tying shoelaces or buttoning his jacket. He also reported frequent use of a wrist brace. See also March 2010 VA Form 9. 

During the September 2010 Board hearing, the Veteran reported constant pain, numbness, and tingling that results in a loss of use with repetitive or prolonged activity. The Veteran specifically identified difficulty with prolonged use of tools, shooting a gun, and use of a computer mouse. The Veteran reported that his right hand would occasionally lock in a claw position after prolonged use. The Veteran specifically indicated that he believed his disability was of moderate severity consistent with a 30 percent disability rating. See Hearing Transcript p. 8.

A September 2010 private treatment record reflects that the Veteran reported wrist pain, finger numbness, weakness, and difficulty grasping objects. Upon examination, the private physician noted decreased sensation to light touch in the second and third fingers, and a positive Phalen's test; however, he also noted full range of motion, normal vascular function, normal strength, and no atrophy. The physician noted potential conservative and surgical treatment options. 

A November 2010 private treatment record reflects that the Veteran reported decreased right grip strength and right upper extremity numbness that was progressing and radiating up to the right shoulder. Upon examination, the private physician noted decreased sensation to light touch in all five fingers, and "significantly decreased" grip strength. The physician indicated that a neck pathology might be causing compression of the ulnar nerve. 

Upon VA examination in April 2011, the Veteran reported pain, numbness, paresthesias, and weakness in the right wrist and hand. The VA examiner noted decreased sensation to light touch in the second, third, and fourth fingers, suggesting a median nerve involvement. The VA examiner noted decreased finger abduction strength, but otherwise normal right wrist and hand strength. The VA examiner also noted normal upper extremity reflexes, no atrophy, and normal range of motion. The VA examiner indicated that private electrodiagnostic evaluation did not document evidence of carpal tunnel syndrome, and that the Veteran's private physicians were investigating his neck as the source of his pathology. Following examination, the VA examiner indicated that the Veteran's right carpal tunnel syndrome resulted in neuritis and neuralgia, but not paralysis. The VA examiner further indicated that the disability resulted in pain, decreased manual dexterity, and decreased lifting and carrying capacity. 

Upon VA examination in February 2016, the Veteran reported mild constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness in the right upper extremity. The VA examiner noted decreased sensation to light touch in the right hand and fingers. The VA examiner documented normal right wrist and hand strength, including grip strength, normal upper extremity reflexes, no atrophy, no trophic changes, and a negative Phalen's test. Following examination, the VA examiner reported a normal median nerve examination. 

The preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal period. Consistent across the appeal period are the Veteran's complaints of pain, numbness, and tingling in the wrist and hand; however, these complaints have consistently been described as moderate in degree and affecting his function only with prolonged use. Physical examinations across the appeal period have documented decreased sensation in the hand and fingers, but have uniformly documented symmetrical reflexes, intact fine motor control, and no evidence of atrophy or trophic changes in the forearm and hand. 

While the November 2010 private physician noted "significantly decreased" grip strength, the April 2007 and February 2016 VA examiners documented normal wrist and hand strength, including grip strength, and the April 2011 VA examiner documented a decrease in muscle strength in finger abduction only. Therefore, in consideration of the frequency, severity, and duration of his symptoms, the Board finds that the Veteran's symptomatology more nearly approximates mild incomplete paralysis of the right median nerve, consistent with the criteria for the 10 percent disability rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Board also finds that the criteria for disability rating in excess of 10 percent under Diagnostic Codes 8515/8615/8715 are not met for any portion of the rating period under appeal. Despite the Veteran's descriptions of the severity of his symptoms, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim, and such descriptions are not dispositive on the issue of severity. See 38 C.F.R. §§ 4.2, 4.6. Following an interview with the Veteran and physical examination, VA examiners and clinicians have reported moderate sensory symptoms resulting in decreased grip strength and lifting capacity after prolonged use, but documented no changes in reflexes or fine motor control, and documented no evidence of trophic changes or muscular atrophy. Therefore, the Board finds that the 10 percent disability rating currently assigned under Diagnostic Code 8515 is appropriate, and a higher rating is not warranted. 

The Veteran's reports of numbness, paresthesias, and pain in the right wrist and hand have been considered in evaluating neurological manifestations. While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of his right carpal tunnel syndrome has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated. Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. Therefore, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). As a result, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

As indicated above, the Rating Schedule provides that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis. 38 C.F.R. § 4.124a. The Veteran's right carpal tunnel syndrome is primarily manifested by sensory involvement (pain, numbness, tingling, decreased sensation) without any evidence of organic changes such as loss of reflexes, muscular atrophy, or trophic changes. While the Veteran contends that his disability is manifested by moderate incomplete paralysis, the competent and probative medical evidence, which considers both subjective and objective findings, demonstrates that his symptomatology more closely approximates mild incomplete paralysis. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology. See Schafrath, 1 Vet App. at 595. However, while there is some evidence suggesting that the Veteran's symptoms may be attributable to a cervical spine condition, there is no clear evidence establishing a different pathology. Likewise, there is no clear evidence of involvement of any other peripheral nerve or nerve group affecting the right wrist or hand. Accordingly, a separate or alternative disability rating under Diagnostic Codes 8510-8519, 8610-8619, or 8710-8719 is not warranted. 

The Veteran is competent to report observable symptoms, such as pain, numbness, and tingling. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the right carpal tunnel syndrome. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to initial disability rating in excess of 10 percent for the right carpal tunnel syndrome. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairments caused by the Veteran's right carpal tunnel syndrome are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for neurological disabilities based on subjective symptoms and objective signs of nerve pathology. In this regard, the Veteran's right carpal tunnel disability is manifested by symptoms of pain, numbness, tingling, and decreased functional capacity with prolonged use. See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715. The Veteran has reported functional impairments such as difficulty grasping, lifting, and carrying objects upon prolonged use; however, such impairments are considered as part of the schedular rating criteria. The Veteran's reported use of a wrist brace for support, which is indicative of the severity of the symptoms, provides additional evidence to assist in determining the functional impairment caused by the right carpal tunnel disability. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). Therefore, and in the absence of exceptional factors associated with the Veteran's right carpal tunnel syndrome, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports decreased functional capacity with prolonged use of his right hand, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


